REMAND; Opinion issued January 31, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                            ))))))))))))))))))))))))))))
                                      No. 05-12-00365-CV
                            ))))))))))))))))))))))))))))

                                LEW ANDERTON, Appellant


                                                V.

    WILLIAM R. CAWLEY, INDIVIDUALLY AND AS TRUSTEE OF THE BILL
   CAWLEY 1997 REVOCABLE TRUST AND BOT REAL ESTATE, LLC, Appellees

   4444444444444444444444444444444444444444444444444444444444444
                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-05426-K
   4444444444444444444444444444444444444444444444444444444444444
                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers

       On March 15, 2012, appellant filed his notice of appeal seeking review of two post-judgment

orders of the trial court. On May 8, 2012, in cause number 05-10-00693-CV, this Court reversed

the judgment that was the basis for the orders on appeal in this cause. See Anderton v. Cawley, 378
S.W.3d 38 (Tex. App.—Dallas 2012, no pet.). The Court issued its mandate in that cause on

November 8, 2012. On November 13, 2012, appellant moved for summary disposition of this

appeal, or, alternatively, for remand to the trial court for vacation of its post-judgment orders.

Appellees did not file a response to the motion. The Court GRANTS the motion and REVERSES

the trial court’s April 6, 2011 Order Dissolving Mineral Interests, Ltd. and Appointing Appraiser

and the December 19, 2011 Additional Order Relating to Order Dissolving Mineral Interests, Ltd.
and Appointing Appraiser. The Court REMANDS this cause to the trial court for further

proceedings.



                                                    PER CURIAM

120365F.P05




                                        –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT
LEW ANDERTON, Appellant                            Appeal from the 192nd Judicial District Court
                                                   of Dallas County, Texas. (Tr.Ct.No. 08-
No. 05-12-00365-CV           V.                    05426-K).
                                                   Opinion delivered per curiam before Chief
WILLIAM R. CAWLEY, INDIVIDUALLY                    Justice Wright and Justices Francis and Lang-
AND AS TRUSTEE OF THE BILL                         Miers.
CAWLEY 1997 REVOCABLE TRUST AND
BOT REAL ESTATE, LLC, Appellees

       Based on the Court’s opinion of this date, we REVERSE the trial court’s April 6, 2011
Order Dissolving Mineral Interests, Ltd. and Appointing Appraiser and its December 19, 2011
Additional Order Relating to Order Dissolving Mineral Interests, Ltd. and Appointing Appraiser.
The Court REMANDS this cause to the trial court for further proceedings. We ORDER that
appellant recover his costs of this appeal from appellees.



Judgment entered January 31, 2013.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE